0 f F1 ~~              CaseCl5:04-cr-40104-HLT
                   or +k      er v Df- Covrt                               Document 81 Filed 02/15/19 Page 1 of 2
U fl1'W            Sf~k,:,     01S-tr,C.I Covr1
    '-!'/'/   S, E. (.fv1'11.cy / l2oo....        L/ 90
/DQeJ<"'-; /<t.1"'s'°           t 6 68~
                                                                                                                                                 :2-/()-/
/:: ;         Doc. e.£ fVu,,.ber-                                              -001- AD




                                                           3S     "'1of{o111 ..


                                                      fl
                       Conv1(:..:t12>..,     t>P       :i I> use. S86/            (D) - Possess.~            t>E 9     {:,'U.4f'n          S/)e.,c~


Ylo1-                                      -/1ori4/        F1'rec.r            ,~·t   'H1•1Yi   t   Ttc.   - "V   f2.ec.o,j
                                                                                                                               ,,         ovld


no            )a             be       dcf-1'11,            C<.S   4-   "                                             +-J..e.        ri.,11,.;.

~
•n     'DI             'fA /




              1                               I
    Ov        Cv-"




P.o,          Go             6000
  ,,                                        Case 5:04-cr-40104-HLT Document 81 Filed 02/15/19 Page 2 of 2

  .;-


              Name: Chr!Sl:q-J~_k; r"&S______
                                                                                      ~t~;~   f EB· -~f~'t!"J.·S!       jpf.-~ '"9 ~,.
               Reg. No.:       H/601 -o_Q._J ___
                 Federal Correctiona! ln.;tiLu~ion
  .,.
                         P.O, Sox 6000
                      Florence, CO. 81226

J~-
                     RECEIVED                                 <=> 14801-031 <=>
                                                                      Clerk Of Court
                                                                      444 SE Quincy ST
                           FEB 15 2019                                Room-49B~-~~
                                                                                                                    -   ·- --· ....... --·
                                                                                                                                                        _, ..


                                                                      Topeka, KS 66683
                                                                      United States
                     CLERK U.S. DIST. COURT
                           TOPfKA, KANSAS



                                                       eE:OEt3·-35$7Sg            . -ilUn111;111i1 . 11 1hi1hii ui1 it.ii iqH 1j il-illHi
                                                                                               . 1m.1                              .      i 1M] 1t~ i

        '-·
